NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                           901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                           CORPUS CHRISTI, TEXAS 78401
                                                                           361-888-0416 (TEL)
JUSTICES
                                                                           361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                           HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                           ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                           EDINBURG, TEXAS 78539
                                                                           956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas              956-318-2403 (FAX)



                                           March 06, 2014

      Hon. L. Chris Iles
      Attorney at Law
      711 N. Carancahua, Suite 700
      Corpus Christi, TX 78401

      Hon. Patrick L. Flanigan
      District Attorney
      P.O. Box 1393
      Sinton, TX 78387

      Hon. Michael E. Welborn
      District Attorney
      P.O. Box 1393
      Sinton, TX 78387-1393

      Re:       Cause No. 13-14-00062-CR
      Tr.Ct.No. S-13-3297-CR
      Style:    Jeremiah Fields v. The State of Texas

      Re:       Cause No. 13-14-00067-CR
      Tr.Ct.No. S-13-3298-CR
      Style:    Jeremiah Fields v. The State of Texas


              Enclosed please find the opinion and judgment issued by the Court on this date.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: State Prosecuting Attorney
           36th District Court
           Hon. Laura M. Miller, District Clerk/San Patricio